Citation Nr: 1760959	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for residuals of right knee medial and lateral meniscectomies, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for left knee strain with mild degenerative joint disease (DJD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Jurisdiction for this claim has been transferred to the RO in Wichita, Kansas.  

The Veteran requested and was scheduled for a hearing before the Board in February 2012. However, as he failed to appear and has not requested that the hearing be rescheduled, his hearing request is considered to have been withdrawn. See 20.704(d) (2017).

This matter was remanded by the Board in October 2013 and January 2017 for further development and has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1. Prior to March 17, 2015 the Veteran's residuals of right knee medial and lateral meniscectomies were manifested by subjective complaints of pain, giving way, instability, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and weekly severe flare-ups; range of motion was from zero to 90 degrees; no ankylosis or impairment of the tibia or fibula has been shown.

2. From March 17, 2015 to August 24, 2015, the Veteran's residuals of right knee medial and lateral meniscectomies were manifested by flexion no worse than 35 degrees, with full extension to zero degrees.  

3. The Veteran underwent total right knee replacement surgery on August 2015.  

4. From August 24, 2016 onward, the Veteran's right knee medial and lateral meniscectomies, status post total knee replacement, have been manifested by limitation of flexion to 110 degrees, with full extension to zero degrees. 

5. The Veteran's left knee strain with DJD is manifested by subjective complaints of tenderness, pain at rest, instability, weakness, and clicks or snaps; range of motion is, at worst, from zero to 100 degrees; no ankylosis or impairment of the tibia or fibula has been shown.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 20 percent for the Veteran's service-connected right knee medial and lateral meniscectomies were not met prior to March 17, 2015. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5257 (2017).  

2. From March 17, 2015 to August 24, 2015, the criteria for a disability rating of 40 percent, but no higher, have been met for service-connected right knee medial and lateral meniscectomies. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5257 (2017).

3. Prior to August 24, 2015 a separate rating of 20 percent was warranted for service-connected right knee medial and lateral meniscectomies for locking and effusion. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

4. The criteria for a total disability rating for right knee medial and lateral meniscectomies from August 24, 2015 to August 24, 2016, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.17, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017). 

5. The criteria for a 30 percent disability rating, but no higher, for right knee medial and lateral meniscectomies, status post total knee replacement, from August 24, 2016, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.17, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2017). 

6. The criteria for a disability rating higher than 10 percent for the Veteran's service-connected left knee strain with DJD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated August 2009 and April 2014. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records pertinent to the years after service are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in April 2010, March 2015, and May 2017. The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case. These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a) (2017). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court interpreted 38 C.F.R. § 4.59 to require expansive range of motion testing. In this case, however, even assuming such was not accomplished, as retroactive range of motion testing cannot be performed, the April 2010 and March 2015 VA examinations are still adequate, as Correia stated that its decision should "be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7. 

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed. Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

The Board is also required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code (DC) 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. Under DC 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion. See 38 C.F.R. § 4.71, Plate II (2017).

Separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a, DC 5257, which evaluates recurrent subluxation or lateral instability, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability, respectively. 38 C.F.R. § 4.71a, DC 5257 (2017).

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above. They include Diagnostic Code 5256 for ankylosis of the knee; DC 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; DC 5259 for symptomatic removal of the semilunar knee cartilage; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Under DC 5055, a 30 percent rating is warranted as a minimum rating for knee replacement. With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to DC 5256, 5261, or 5262. A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis. 38 C.F.R. § 4.71a, DC 5055 (2017).

At the outset, the Board notes that the evidence does not support an award for increased ratings for the right knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum. This is because none of these disabilities have been demonstrated upon VA examinations performed in April 2010, March 2015, and May 2017 and are not otherwise reflected in the record before the Board at any point during the appeal period. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2017).

In a June 2009 private treatment record the Veteran reported right knee pain. The medical provider noted that the Veteran had a significant progression of his knee pain in the weeks prior. The Veteran described the pain as an eight out of ten and stated that the pain wakes him at night. The Veteran further stated that the pain causes throbbing, tingling and aching. The pain makes it very difficult for the Veteran to get around at all and has interfered with his ability to do his work as a truck driver.  

On physical examination the June 2009 medical provider found that the Veteran's motion arc was six degrees to 98 degrees. Alignment was relative varus. The Veteran was passively correctable to neutral. The Veteran had no ligamentous instability other than an equivocal Lachman's and was exquisitely tender over the medial joint line and the patellofemoral joint. A small effusion was noted. The Veteran had normal pedal pulses, normal skin, and no lymphadenopathy. The x-rays showed severe degenerative changes. The Veteran had completely obliterated the medial compartment. The Veteran had mild to moderate patellofemoral degenerative changes as well as significant varus alignment. The medical provider's impression was endstage varus degenerative arthritis. The medical provider assessed that the Veteran would have sustained relief with a total knee replacement.  

In an August 2009 VA treatment record the Veteran stated that his chronic bilateral knee pain has progressively worsened, particularly on the right side. In a September 2009 VA treatment record, the Veteran's chief complaint was bilateral knee pain. The medical provider noted that the Veteran had been complaining of bilateral knee pain for several years and had been wearing hinged knee braces. The medical provider noted that the right knee is worse than the left knee. The Veteran walks with a cane and can walk about 100 yards before he has to stop. On physical examination the medical provider found no edema, no erythema, and no ecchymosis or effusion. The Veteran had flexion to 110 degrees on the right and 120 degrees on the left with extension to zero degrees bilaterally. The Veteran has negative drawer, negative Lachman, negative McMurry and negative laxity to varus or valgus stress. The x-rays showed complete bone-on-bone on the right with tricompartment DJD bilaterally and starting to be bone-on-bone on the left medially. The medical provider assessed that the Veteran had bilateral knee DJD.  

In the May 2010 Social Security Administration (SSA) function report, the Veteran stated that his knees and legs no longer supported him and are unstable for him to walk more than several yards at a time. The Veteran also stated that he can no longer sit locked into one position for any length of time. The Veteran noted that his right and left knee disorders affect his ability to lift, squat, bend, stand, reach, walk, sit, kneel, and climb stairs. The Veteran stated that he was prescribed to use a cane and brace/splint in 2006 by VA. The Veteran was granted SSA disability benefits in beginning November 2009 primarily for coronary artery disease and secondary bilateral knee DJD.  

On the April 2010 VA examination, the Veteran reported that he continues to have right knee pain after surgery in 1975. Today the pain is rated an eight to nine out of ten. The pain is constant and localized to the right knee. The Veteran stated that he is able to sleep 45 minutes to two hours and then he has to get up and move because he lays in the wrong position and the right knee locks. The Veteran stated that if he takes the brace off and walks, his knee clicks and it hurts every time that it clicks. The pain is precipitated by prolonged walking. The Veteran stated that he cannot even walk with a cane to the mailbox. In regards to the left knee, the Veteran stated that he continues to have sharp and intermittent pain at a five to six out of ten. The pain is precipitated by prolonged standing and walking. The right knee symptoms were summarized as giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and weekly severe flare-ups that cause everything to halt. The Veteran has to have complete non-weightbearing on the knees. The Veteran had to quit his job over the road truck driving because he could not get in and out of the truck and he could not lift 50 to 70 pounds. 

On the summary of general joint findings of the right knee, the April 2010 examiner noted tenderness, pain at rest, and weakness. The examiner noted crepitation, clicks or snaps, patellar abnormality of subpatellar tenderness, and meniscus abnormality. The left knee was noted to have crepitus, tenderness, pain at rest, weakness, and clicks or snaps. On physical examination, the examiner found objective evidence of pain with active motion on the left side. The April 2010 examiner found that left flexion was to 115 degrees.  Left knee extension was normal at zero degrees. There was objective evidence of pain with active motion on the right side. Right flexion was to 105 degrees. Right knee extension was normal at zero degrees. There was objective evidence of pain following repetitive motion. There are also additional limitations after three repetitions of range of motion. The most important factor was pain. Range of motion after repetitive motion was left flexion to 115 degrees and left extension to zero degrees. Right flexion was to 105 degrees and right extension to zero degrees.  The examiner found no joint ankylosis, and no instability was noted on joint stability testing. On the August 2009 x-rays, the April 2010 examiner's impression was bilateral joint effusion and degenerative changes.

In an April 2010 VA treatment record, the Veteran complained of chronic knee pain. The Veteran's wife stated that the pain is worse at night because he moves his legs a lot. In a September 2010 VA treatment record the Veteran stated that he experiences leg pain and knee pain. The Veteran stated that he is unemployed and has not worked since November 2009 due to problems with knees and falling. The Veteran stated that he continues to have recurrent problems with knees and falling. In January 2013 VA radiology imaging the left knee impression was stable marked tricompartmental degenerative changes of the left knee. The right knee impression was stable severe tricompartmental degenerative changes of the right knee with varus deformity and lateral subluxation of the tibia relative to the distal femur.  

At the April 2013 informal hearing presentation, the Veteran, through his representative, argued that the April 2010 examiner did not review the claims file as instructed, but that the findings of the examiner were adequate. The representative also argued that the Veteran's knee symptoms should be considered severe as a result of the SSA disability records and findings. The representative requested that the SSA records be considered and associated with the claims file. 

In a February 2014 letter B.B., a VA orthopedics physician's assistant, stated that the Veteran's right knee is more symptomatic than the left. The Veteran stated that his pain is constant and quite debilitating and that he is unable to walk for long periods of time as a result of his knee pain. The Veteran's pain increased with prolonged sitting and standing and he also has pain that wakes him up at night. B.B. stated that there are no restrictions that the Veteran should abide by in regards to his severe knee arthritis.  

On the March 17, 2015 VA examination, the examiner noted that the Veteran was diagnosed with degenerative arthritis of the right and left knee in 2013. The Veteran described that his knees had progressively worsened with constant pain with right knee worse than the left knee. The Veteran did not report flare-ups of the knees or lower legs but reported functional loss as a result of not being able to bear weight for any period of time. The Veteran stated that he was in a wheelchair for the last six months. In regards to the right knee, the examiner found that the range of motion was 90 degrees in flexion and zero degrees in extension. The examiner noted that the right knee range of motion itself did not contribute to functional loss but pain on examination did cause functional loss. Pain was noted on flexion and extension of the right knee and on weightbearing of the right knee. There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the right knee. The examiner found there to be guarding with objective pain on palpation and objective evidence of crepitus of the right knee. In relation to the left knee, the examiner found that the range of motion was 100 degrees in flexion and zero degrees in extension. Range of motion of the left knee did not contribute to functional loss, but pain on flexion caused functional loss. There was no pain on weightbearing of the left knee. There was objective evidence of localized tenderness, pain on palpation, and crepitus of the left knee. 

The Veteran was unable to perform repetitive use testing of the knees because of arthritis. The examiner found that pain, weakness, fatigability, or incoordination did significantly limit his functional ability with repeated use of the right knee. In terms of range of motion, the functional ability of the right knee was found to be flexion limited to 35 degrees with full extension to zero degrees. Additionally, in the right knee, contributing factors are less movement than normal, deformity, disturbance of locomotion, and interference with sitting and standing. In regards to the left knee, although the Veteran was not examined immediately after repetitive use over time, pain, weakness, fatigability or incoordination were found to significantly limit functional ability with repeated use. The examiner noted that the factors that cause functional loss of the left knee are pain and lack of endurance, as well as interference with standing. In the right knee there is a reduction of muscle strength in forward flexion and extension that is entirely due to arthritis. In the left knee there is no reduction in muscle strength. The Veteran did not have muscle atrophy or ankylosis on the right or left side. 

In regards to further testing, the March 2015 examiner did not perform joint stability testing on the right knee because the Veteran was unable to perform as a result of pain. The examiner found no joint instability in the left knee on joint stability testing. The examiner indicated that the Veteran does not have recurrent patellar dislocation, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. The examiner found that the Veteran has a meniscal tear on the right side as well as severe enlarged bony deformity of the right and to lesser degree to the left. Finally, the March 2015 VA examiner noted that the Veteran uses a wheelchair for osteoarthritis of the knees. The examiner noted that functioning of the Veteran's right knee is so diminished that amputation with prosthesis would equally serve the Veteran. Imaging studies of the knees documented arthritis in the knees. In February 2015 imaging of the right knee was performed and the March 2015 examiner compared that imaging with imaging from October 2014. The February 2015 impression was severe degenerative change of the right knee. There is severe degenerative change of both patellofemoral and lateral compartments as well. This was a stable examination with no change from the October 2014 exam. The impression of the left knee was stable marked tricompartmental degenerative changes. 

In May 2015 VA treatment records the Veteran reported that his knee pain is ten out of ten.  In a February 2016 VA treatment record the Veteran stated that his left knee bothers him on a daily basis and wakes him up at night. The Veteran uses a cane to get around.  The medical provider noted that the Veteran had not had an x-ray since 2013, which showed severe arthritis. On physical examination the medical provider noted that the range of motion of the right knee was two to 100 degrees. The Veteran's right knee is stable to varus and valgus stress. The left knee range of motion was zero to 110 degrees. The Veteran had medial joint line pain to palpation, medial crepitus and pain with varus flexion and extension. Patellofemoral joint is nontender and not crepitant. The Veteran has a negative straight leg raise, and on flexion and external rotation the Veteran had a little bit of groin pulling. The Veteran described the pain to be in his low back and into his buttocks area.  The Veteran has no weightbearing groin pain.  

On the May 2017 VA examination, the examiner noted that the Veteran had a total knee arthroplasty (TKA) on August 24, 2015. The Veteran reported that his symptoms for the right knee are daily pain and stiffness with decreased range of motion. The Veteran has difficulty ambulating very far and squatting or kneeling. He did not report any flare-ups of the knees but reported having functional loss or impairment in the left knee with difficulty with prolonged standing, ambulating very far, squatting, and kneeling. The examiner noted that the initial range of motion in the right knee is to 110 degrees in flexion and to zero degrees in extension. No pain was noted on the examination and there was no evidence of pain with weightbearing in the right knee. The range of motion in the left knee was 115 degrees of flexion and zero degrees of extension. There was pain noted on examination of the left knee, but the pain does not result in or cause functional loss. The Veteran exhibited pain on flexion. There is objective evidence of crepitus and localized tenderness or pain on palpation of the left knee. The examiner noted that the Veteran was able to perform repetitive use testing on the right and left knee. Muscle strength was normal in both knees. There was no muscle atrophy, ankylosis, or no joint instability in the right or left knee. The Veteran has no symptoms of his meniscus condition. No pain was noted on non-weightbearing, passive range of motion, or pain with weightbearing. The Veteran occasionally uses a cane or walker as assistive devices for locomotion. The Veteran will on occasion use a wheelchair. Imaging was performed in February 2016; impression was stable postsurgical changes from right total knee arthroplasty with no joint effusion and marked tricompartmental degenerative changes of the left knee.  

Right Knee

Upon review of the evidence, the Board finds, first, that the evidence does not support an increased rating higher than 20 percent for the Veteran's right knee disability prior to March 17, 2015, under any relevant diagnostic codes. The Board finds that prior to March 17, 2015, the Veteran's right knee range of motion was never limited to the degrees required for a 30 percent rating in either extension (to 20 degrees) or flexion (to 30 degrees). Here, the relevant evidence demonstrates that the Veteran's extension was not limited at all on examination, and his flexion was limited to no worse than 90 degrees. As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period. After reviewing the entirety of the record, the Board finds that the Veteran's demonstrated limited range of motion in flexion warrants a continuation of the granted 20 percent rating prior to March 17, 2015. Therefore, a rating for the time period prior to March 17, 2015, based on limitation of motion of the right knee is not warranted.  

From March 17, 2015 to August 24, 2015, the Board finds that a 40 percent evaluation is warranted under DC 5261. On the March 17, 2015 VA examination, the Veteran demonstrated limitation of flexion to 35 degrees after repetitive-use testing. This warrants a 40 percent rating under DC 5261. However, the Board further finds that a rating higher than 40 percent is not warranted during this time, as a higher evaluation of 50 percent under DC 5261 is warranted only if extension is limited to 45 degrees. Such limitation is not shown here, and the Veteran's extension of the right knee was full, to zero degrees, which does not warrant a separate rating under DC 5260.

The Board notes that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under DCs 5003 and 5010 is 10 percent. In that connection, the Board acknowledges that the medical evidence documents degenerative arthritis in the right knee and reflects that the Veteran complained of pain, stiffness, and giving way of his right knee during the period prior to August 24, 2015. However, as discussed above, the Veteran is entitled to the higher ratings of 20 and 40 percent under DC 5261. Therefore, DCs 5003 and 5010 do not apply.    

The Board further finds that a separate or higher rating for instability for the right knee under DC 5257 is not warranted. Here, the Board acknowledges that the Veteran credibly reported giving way and instability of the right knee in his April 2010 and March 2015 VA examinations. However, although the April 2010 examiner considered the Veteran's report, he found no instability on testing, and the March 2015 examiner was unable to test for instability due to pain in the Veteran's right knee. The Board finds that this medical evidence outweighs the Veteran's lay reports of feelings of instability in his right knee. Therefore, the Board finds that a separate rating for recurrent subluxation and lateral instability is not warranted.  

In considering whether a separate rating under DC 5258 is warranted during this time period, it must be noted that the evidence shows that the Veteran complained of pain and locking in the April 2010 VA examination. The August 2009 VA x-ray found right knee joint effusion. A rating under DC 5258, which provides for a 20 percent evaluation, encompasses locking and effusion, which does not overlap with the 20 percent rating which has been assigned during the time period on the basis of limitation of motion of the right knee. Thus, the Board finds that a separate rating for locking and effusion under DC 5258 is warranted prior to August 24, 2015. In so finding, the Board notes that assigning a rating for limitation of motion under 5261 separate from the 20 percent rating under DC 5258 does not violate the anti-pyramiding rule of evaluating disabilities.  See 38 C.F.R. § 4.14 (2017); Estaban v. Brown, 6 Vet. App. 259, 262 (1994). This is because symptomatology and manifestations are not duplicative or overlapping. The 20 and 40 percent ratings under DC 5261 addresses the Veteran's pain on motion and limitation of flexion of the right knee; the symptoms of locking and effusion represent a separate symptomatology that are properly rated separately under DC 5258. See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).

Next, the Board finds that from August 24, 2015 to August 24, 2016, the Veteran's residuals of right knee medial and lateral meniscectomies, status post total knee replacement, warrants a total disability rating. This is due to the Veteran having undergone right total knee replacement surgery on August 24, 2015. 38 C.F.R. § 4.71a, DC 5055 (2017). 

On and after August 24, 2016, the Veteran is assigned a 30 percent rating under DC 5055. This is the minimum rating assignable following a total knee replacement. However, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for his residuals of right knee medial and lateral meniscectomies, status post total replacement, on and after August 24, 2016. To warrant the next higher schedular rating of 60 percent for the right knee replacement under DC 5055, there must be severe painful motion of the knee or weakness in the right lower extremity. On the May 2017 VA examination, the Veteran reported that his symptoms for the right knee are pain and stiffness at times with decreased range of motion. The examiner observed that the Veteran did not experience pain upon examination and there was no evidence of pain with weightbearing, non-weightbearing, or passive range of motion in the right knee. Therefore, the higher evaluation of 60 percent is not warranted. See 38 C.F.R. § 4.71a, DC 5055 (2017).  

Diagnostic Code 5055 also provides that intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to relevant DCS. Under DC 5261, a 40 percent rating is warranted if extension is limited to 30 percent. On the May 2017 VA examination, the examiner found the Veteran's extension to be limited only to 110 degrees. Therefore, a higher evaluation of 40 percent is not warranted. See 38 C.F.R. § 4.71a, DC 5261 (2017). Similarly, no ankylosis or impairment of the tibia or fibula has been shown. Thus, as noted above, a higher rating under DCs 5256 or 5262 is not warranted.

Diagnostic Codes 5257, 5258, and 5260 similarly do not apply as the May 2017 VA examiner did not find subluxation or lateral instability, the Veteran no longer complained of frequent pain or locking of the right knee, and his range of motion was outside of the limitations of DC 5260. Also, DC 5257, 5258 and 5260 do not provide evaluations in excess of 30 percent. Therefore, an evaluation in excess of 30 percent is not warranted.  

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, as the Veteran's assigned ratings for his right knee disability explicitly take into consideration his pain on motion, as discussed above, further increased ratings due to pain would be impermissible pyramiding. 

In summation, the Board finds the Veteran's right knee disability does not warrant a rating in excess of 20 percent prior to March 17, 2015. From March 17, 2015 to August 24, 2015, the disability warrants a 40 percent evaluation, but not higher. The Board further finds that a total disability rating is warranted from August 24, 2015 to August 25, 2016. The Board finds that a rating of 30 percent, but no higher, is warranted on and after August 24, 2016. Finally, the Board finds that a separate rating is warranted for cartilage dislocated with frequent episodes of "locking" and effusion into the joint prior to August 24, 2015.  

Left Knee

Upon review of the evidence, the Board finds, first, that the evidence does not support an increased rating higher than 10 percent for the Veteran's left knee disability for the period on appeal. The Board finds that the Veteran's left knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (to 45 degrees). Here, the relevant evidence demonstrates that the Veteran's extension was not limited at all on examination, and his flexion was limited to no worse than 100 degrees with evidence of pain on active motion. As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for the period on appeal. Therefore, an increased rating based on limitation of motion of the left knee is not warranted.  

The Board also finds that a separate 10 percent rating for instability for the left knee is not warranted under DC 5257. Although the Veteran credibly reported giving way of the left knee in the April 2010 and March 2015 VA examinations, the examiners considered the Veteran's reports but found no instability on physical examination of the left knee. The Board finds that this medical evidence outweighs the Veteran's lay reports of feelings of instability in his left knee. The Board does not otherwise find evidence of recurrent subluxation or lateral instability at any point during the period on appeal. Therefore, a separate evaluation is not warranted under DC 5257.  

In considering whether a separate rating under DC 5258 is warranted, it is noted that the Veteran complained of pain of the left knee, but did not complain of locking. The April 2010 examiner noted effusion in the Veteran's August 2009 x-rays. A rating under DC 5258 encompasses pain, locking, and effusion. As the Veteran did not experience locking of the left knee and has not consistently reported effusion of the knee, rating under DC 5258 is not warranted.  

Under DCs 5003 and 5010, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee is 10 percent. The Board acknowledges that the medical evidence documents arthritis in the knee in 2009 and reflects that the Veteran has complained of pain, stiffness, and giving way. However, as discussed, there is no evidence to suggest that the Veteran displayed functional losses of his left knee tantamount to a compensable level of limited motion at any time during the period on appeal. Thus, even considering the pain on motion noted by the VA examiners and complained of by the Veteran, the Board concludes that his left knee disability was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation of motion criteria during the period on appeal.  The Board thus finds that the 10 percent rating assigned for the left knee during this period sufficiently compensates the Veteran for the extent of his function loss due to limited movement, pain, weakness, and stiffness.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca.   


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of right knee medial and lateral meniscectomies prior to March 17, 2015 is denied.  

Entitlement to an evaluation of 40 percent from March 17, 2015 to August 24, 2015 for residuals of right knee medial and lateral meniscectomies is granted.  

Entitlement to an evaluation of 20 percent prior to August 24, 2015, for right knee locking and effusion is granted.

Entitlement to a total disability rating from August 24, 2015 to August 24, 2016 for right total knee replacement is granted.  

Entitlement to an evaluation of 30 percent on and after August 24, 2016 for residuals of right knee medial and lateral meniscectomies, status post knee replacement, is granted.  

Entitlement to an evaluation in excess of 10 percent for left knee strain with mild degenerative joint disease is denied.  




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


